DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a screw delivery instrument in the reply filed on 12/01/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 21-24, 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detweiler et al. (U.S. Pub. No. 2019/0046251 A1, hereinafter “Detweiler”). 
Detweiler discloses, regarding claim 1, a screw delivery instrument (400, see Fig. 10), comprising: a guide member (402) having a shaft (402) with an inner lumen (408) extending therethrough between a proximal opening (e.g. top opening of 408 that aligns 
Regarding claim 3, wherein the guide member has a support platform (410) extending radially outward from a proximal end of the shaft (see Fig. 10), and wherein the screw magazine is movably mounted on the support platform (see para. [0076]).
Regarding claim 6, wherein each of the plurality of holes in the screw magazine has a size (e.g. size of opening within the fastener captive element 422) that is configured to prevent passage of a spinal screw disposed therein through a proximal opening thereof (see paras. [0070], [0072], and [0073], note that 422 is biased to compress against the screws to prevent the screws from falling out of the openings), and that is configured to allow passage of a spinal screw disposed therein through a distal opening thereof (see para. [0073], note that the fastener captive element 422 elastically expands with enough force of the driver to enable the screws to pass through a distal opening and into the bone).
Regarding claim 7, wherein the screw magazine has an elongate rectangular configuration (as shown in Fig. 10) with the plurality of holes being longitudinally aligned therealong (see annotated Fig. 11 below).

    PNG
    media_image1.png
    413
    664
    media_image1.png
    Greyscale

Regarding claim 21, wherein the size of each of the plurality of holes in the screw magazine is the same (418, see Fig. 11, see also para. [0069], note that the holes formed by 418 are the same size).
Regarding claim 22, wherein the size of each of the plurality of holes in the screw magazine is different from one another (see paras. [0070] and [0075], note that the prongs 424 within the holes 418 adjust the size of the holes based on the fastener 420 received therein).
Regarding claim 23, wherein each of the plurality of holes has a top portion having a first diameter and abutting the proximal opening (see annotated Fig. 11 below), and a bottom portion having a second diameter and abutting the distal opening (see annotated Fig. 11 below), and wherein the second diameter is larger than the first diameter (see annotated Fig. 11 below, note that the prongs 424 narrow the diameter of the opening in the top portion so that it is smaller than the diameter in bottom portion).

    PNG
    media_image2.png
    411
    621
    media_image2.png
    Greyscale

Regarding claim 24, further comprising a release mechanism (422) that is configured to be actuated to thereby permit a spinal screw to be delivered into the proximal opening (see para. [0073], note that the fastener captive element 422 elastically expands with enough force of the driver to enable the screws to pass through a distal opening and into the bone to release the spinal screw).
Regarding claim 28, wherein each of the plurality of holes includes a retaining ring (422) disposed on an interior cylindrical surface thereof and positioned such that a spinal screw disposed in the hole is prevented from passing through a distal opening thereof (see paras. [0070], [0072], and [0073], note that 422 is biased to compress against the screws to prevent the screws from falling out of the openings).

Claim(s) 1-5, 8, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt (U.S. Pub. No. 2011/0130767 A1, hereinafter “Watt”). 
Watt discloses, regarding claim 1, a screw delivery instrument (10, see Figs. 1A-1B), comprising: a guide member (26) having a shaft (26) with an inner lumen extending therethrough between a proximal opening and a distal opening (see annotated Fig. 1C below); a screw magazine (18) movably coupled to the proximal portion of the guide member (see Fig. 1A, note rotation about axis R, see also paras. [0057]-[0058]) and having a plurality of holes (98) extending therethrough (see Fig. 3E), each hole being configured to retain a spinal screw (116, see Fig. 3E), and the screw magazine being movable relative to the guide member such that each of the plurality of holes in the screw magazine can be aligned with the proximal opening in the shaft to allow a spinal screw retained within the hole to be delivered into the proximal opening and through the inner lumen of the shaft (as shown in Fig. 5, see also para. [0058] and [0072]).

    PNG
    media_image3.png
    765
    404
    media_image3.png
    Greyscale

Regarding claim 2, further comprising a handle (32) coupled to a proximal portion of the guide member (see Figs. 1B-1C, note that rear end cap 32 is capable of being held e.g. performing as a handle).
Regarding claim 3, wherein the guide member has a support platform (14) extending radially outward from a proximal end of the shaft (see Fig. 1C, note that 14 extends radially out from / surrounds 26), and wherein the screw magazine is movably mounted on the support platform (see Figs. 1B-1C).
Regarding claim 4, wherein the guide member has a support platform (14) extending radially outward from a proximal end of the shaft (see Fig. 1C, note that 14 extends radially out from / surrounds 26), and wherein the screw magazine is movably mounted on the support platform (see Figs. 1B-1C), and a handle (32) is mated to the support platform (see Figs. 1B-1C, note that rear end cap 32 is capable of being held e.g. performing as a handle).
Regarding claim 5, further comprising at least one additional screw magazine (see para. [0069] “second cartridge 18”) movably coupled to the guide member and having a plurality of holes (98) extending therethrough, each hole being configured to retain a spinal screw (116), and the at least one additional screw magazine being movable relative to the guide member such that each of the plurality of holes in the at least one additional screw magazine can be aligned with the proximal opening in the shaft to allow a spinal screw retained within a hole to be delivered into the proximal opening and through the inner lumen of the shaft (as shown in Fig. 5, see also para. [0058] and [0072]).
Regarding claim 8, wherein the screw magazine is rotatable relative to the guide member (see Figs. 1A-1B).
Regarding claim 21, wherein the size of each of the plurality of holes in the screw magazine is the same (see para. [0067], note 3.3 mm diameter).
Regarding claim 24, further comprising a release mechanism (60 and 106) that is configured to be actuated to thereby permit a spinal screw to be delivered into the proximal opening (see para. [0062], release of 106 and subsequent engagement of detent 106 enables the screw to be aligned with the opening and to be delivered by driver 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detweiler et al. (U.S. Pub. No. 2019/0046251 A1, hereinafter “Detweiler”) and in view of Giersch et al. (U.S. Pub. No. 2013/0304135 A1, hereinafter “Giersch”). 
Detweiler discloses, regarding claim 31, a screw delivery instrument (400, see Fig. 10), comprising: a support platform (410) having a proximal surface (see annotated Fig. 10 below); a guide member (402) having a shaft (402) with an inner lumen (408) extending therethrough between a proximal opening (e.g. top opening of 408 that aligns with 414 of 410, see paras. [0067]-[0068])  and a distal opening (e.g. bottom opening of 408 that enables the fastener to be driven out of into the bone, see para. [0072]), the proximal opening being in fluid communication with an opening (414) on the support platform (see Fig. 10, note that opening 414 aligns with aperture 408 and therefore can be considered in fluid communication with it); and a screw magazine (412) having a plurality of holes (418) extending therethrough (see Fig. 10), each hole being configured to retain a spinal screw (via 422), the screw magazine being movable relative to the support platform such that each of the plurality of holes in the screw magazine can be aligned with the proximal opening in the shaft to allow a spinal screw retained within the hole to be delivered into the proximal opening and through the inner lumen of the shaft (see para. [0076], note that 412 is moved so that aperture 418 is aligned with the aperture of the guide member 408 so that the screw can be driven into a bone).

    PNG
    media_image4.png
    704
    541
    media_image4.png
    Greyscale

Regarding claim 32, wherein the screw magazine has an elongate rectangular (best shown in Fig. 10) configuration with the plurality of holes being longitudinally aligned therealong (see annotated Fig. 11 below).

    PNG
    media_image1.png
    413
    664
    media_image1.png
    Greyscale

Detweiler fails to disclose, regarding claim 31, wherein the proximal surface of the support member includes at least one channel formed therein; and wherein the screw magazine having a protrusion configured to couple to the at least one channel of the support platform. 
Giersch discloses a tool for inserting a pin into a screw (see Figs. 6-7), in the analogous art of orthopedic tools, wherein the tool includes a proximal surface with at least one channel (see annotated Fig. 2 below) and the magazine includes a protrusion (see annotated Fig. 3 below) in order to enable the magazine to be inserted in only one orientation and direction (see paras. [0013] and [0039]) in order to prevent mistakes during insertion (see para. [0019]). 

    PNG
    media_image5.png
    478
    431
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    284
    443
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal surface of the support member in Detweiler to include a channel and to modify the magazine in Detweiler to include a protrusion in view of Giersch in order to enable the magazine to be inserted in only one orientation and direction in order to prevent mistakes during insertion. 

Allowable Subject Matter
Claim(s) 25-27, 29-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Lewis et al. (U.S. Pub. No. 2004/0243139 A1) discloses a multiple screw delivery apparatus with a slidably mounted block for driving the screw. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773